AFFIRMED and Opinion Filed February 3, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00466-CR

                  LADARIAN DONELL WILSON, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1775949-M

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Appellant Ladarian Donell Wilson was convicted by a jury of trafficking a

person under the age of eighteen to engage in, or become the victim of, sexual

assault. On appeal, Wilson contends that he was egregiously harmed because the

State orally amended the indictment to remove a prostitution allegation but never

amended the written indictment. We affirm the trial court’s judgment.

                                 BACKGROUND

      Wilson was originally indicted for trafficking a person under the age of

eighteen “to engage in, or become the victim of, sexual assault and prostitution.” See

TEX. PEN. CODE § 20A.02(a)(7)(C), (7)(E). During voir dire, before the panel was
called in, the State orally moved to strike the prostitution allegation. Wilson did not

object. The trial court merely responded, “Very well.” During voir dire, the trial

court read the indictment to the jury and omitted the prostitution allegation.

Likewise, the State omitted the prostitution allegation each time it mentioned the

indictment to the jury.

      During the charge conference, there was no discussion of the prostitution

allegation, and Wilson did not object to the jury charge, which contained only the

sexual assault allegation. The charge instructed the jury:

      A person commits the offense of trafficking of a person if he traffics a
      child with the intent that the trafficked child engage in, or become the
      victim of, sexual assault.

The charge also instructed the jury that, “if you unanimously find from the evidence

beyond a reasonable doubt” that Wilson knowingly trafficked the complainant “to

engage in, or become the victim of, sexual assault, you will find the defendant Guilty

of the offense of Trafficking of Persons, as charged in the indictment . . . .” The jury

returned a unanimous verdict, finding Wilson “guilty of the offense of Trafficking

of Persons, as charged in the indictment.” This appeal followed.

                                     ANALYSIS

      In one issue, Wilson contends the trial court erred in failing to instruct the jury

to find each element alleged in the written indictment. According to Wilson, the trial

court’s implied grant of the State’s oral amendment did not constitute an

amendment, but merely authorized the State to amend its written indictment. Wilson

                                          –2–
reasons that, because the State never amended its written indictment, the jury charge

was erroneous and he suffered egregious harm by being convicted under the

defective charge.

      The State contends, however, that the written indictment presented two

alternative methods of committing the trafficking offense: sexual assault or

prostitution. The jury charge correctly addressed one method. The State further

contends its “amendment” was actually an abandonment of the prostitution

allegation, which did not require a revision to the written indictment.

      The Code of Criminal Procedure provides that, after notice to the defendant,

“a matter of form or substance in an indictment or information may be amended at

any time before the date the trial on the merits commences.” TEX. CODE CRIM. PROC.

art. 28.10(a). The Code further provides that “[a]ll amendments of an indictment or

information shall be made with the leave of the court and under its direction.” Id.

art. 28.11. Amending an indictment requires a motion from the State requesting the

amendment, an order from the trial court granting the amendment, and

documentation in the record reflecting the changes to the indictment sufficient to

give the defendant fair notice of the charges against him. See Perez v. State, 429

S.W.3d 639, 642–43 (Tex. Crim. App. 2014); Riney v. State, 28 S.W.3d 561, 565

(Tex. Crim. App. 2000).

      Traditionally, an amendment could be accomplished only by the actual,

physical alteration of the charging instrument. Ward v. State, 829 S.W.2d 787, 793

                                         –3–
(Tex. Crim. App. 1992). The Court of Criminal Appeals partially overruled Ward to

the extent that it determined physical “pen and ink” alteration of the indictment is

not the exclusive method of accomplishing an amendment. Riney, 28 S.W.3d at 565–

66 (concluding that an interlineated photocopy of the indictment was a sufficient

amendment); see also Perez, 429 S.W.3d at 643 (concluding that a motion to replace

eleven existing counts in an indictment with five counts in an attached exhibit was a

sufficient amendment). A variety of other methods to amend an indictment have

been upheld. See, e.g., Barfield v. State, 202 S.W.3d 912, 920–21 (Tex. App.—

Texarkana 2006, pet. ref’d) (upholding an amendment made by attaching a copy of

language from State’s motion to the order granting the amendment); Westmoreland

v. State, 174 S.W.3d 282, 287 (Tex. App.—Tyler 2005, pet. ref’d) (concluding that

an order granting a motion to amend that contained both the original and revised

charge sufficient to amend the indictment); Aguilera v. State, 75 S.W.3d 60, 64 (Tex.

App.—San Antonio 2002, pet. ref’d) (holding that a written order granting the

State’s motion to amend, in which the language of the original indictment is

reproduced, is an effective amendment); Valenti v. State, 49 S.W.3d 594, 598 (Tex.

App.—Fort Worth 2001, no pet.) (holding that a written order granting the State’s

motion to amend, in which the language of the original indictment is reproduced, is

an effective amendment); Harrison v. State, No. 05-07000453-CR, 2008 WL

2514333, at *1 (Tex. App.—Dallas June 25, 2008, no pet.) (not designated for

publication) (holding that a trial court’s order, affixed and incorporated into the

                                        –4–
State’s motion containing the amended language, was sufficient to amend an

indictment).

      Not all alterations of an indictment, however, are amendments. An

amendment is an alteration to the face of the charging instrument that affects the

substance of the charging instrument. Eastep v. State, 941 S.W.2d 130, 132 (Tex.

Crim. App. 1997), overruled on other grounds by Gollihar v. State, 46 S.W.3d 243,

256 (Tex. Crim. App. 2001), and Riney, 28 S.W.3d at 565; see also Moore v. State,

54 S.W.3d 529, 546 (Tex. App.—Fort Worth 2001, pet. ref’d). In contrast, an

abandonment does not affect the substance of the charging instrument. Eastep, 941

S.W.2d at 133; Moore, 54 S.W.3d at 546–47. Non-substantive changes include (1)

abandoning one or more alternative means of committing the offense, (2)

abandoning an allegation if the effect is to reduce the charged offense to a lesser

included offense, or (3) eliminating surplusage. Eastep, 941 S.W.2d at 135; Moore,

54 S.W.3d at 547; see also Chen v. State, 410 S.W.3d 394, 396 (Tex. App.—Houston

[1st Dist.] 2013, pet. ref’d). In these situations, an alteration to an indictment is an

abandonment, not an amendment, and the restrictions of Articles 28.10 and 28.11 do

not apply. Eastep, 941 S.W.2d at 134–35; Moore, 54 S.W.3d at 547; Chen, 410

S.W.3d at 396.

      To resolve this appeal, we need not decide if the indictment was properly

amended. Although Wilson contends the State amended the indictment, the State’s

oral motion did not characterize the request as an amendment. Rather, the State

                                          –5–
sought to “strike the last two words on the indictment.” The last two words were

“and prostitution.” The State’s oral motion was, in fact, an abandonment of the

prostitution allegation, which left only the sexual assault allegation. See TEX. PEN.

CODE § 20A.02(a)(7) (providing a disjunctive list of means by which the offense

may be committed); see also Castoreno v. State, No. 04-18-00409-CR, 2019 WL

938276, at *5 (Tex. App.—San Antonio Feb. 27, 2019, no pet.) (mem. op., not

designated for publication) (noting statute’s use of disjunctive establishes different

means of trafficking a child). Accordingly, the indictment was already sufficient to

authorize conviction for trafficking a child solely to engage in, or become the victim

of, sexual assault without amendment. See Castoreno, 2019 WL 938276, at *5.

      The changes to the indictment sought by the State, and approved by the trial

court, did not change the substance of the indictment, but merely struck one

allegation. This constituted an abandonment of that allegation. Eastep, 941 S.W.2d

at 134–35; see also Grey v. State, 298 S.W.3d 644, 650 (Tex. Crim. App. 2009)

(stating that the State can abandon an element of the charged offense without prior

notice and proceed to prosecute a lesser included offense).

      The State set out to prosecute Wilson for trafficking of a child on two grounds:

“sexual assault and prostitution.” Although alleged in the conjunctive, alternate

theories of committing the same offense may be submitted disjunctively in the jury

charge. Gamboa v. State, 296 S.W.3d 574, 582–83 (Tex. Crim. App. 2009) (citing

Kitchens v. State, 823 S.W.2d 256, 258 (Tex. Crim. App. 1991)). Accordingly,

                                         –6–
Wilson could be convicted of trafficking if the State proved only the sexual assault

allegation. See id. Wilson was fully apprised of the sexual assault charge and had no

objection to it. The record reflects that all parties—the trial court, Wilson, the State,

and the jury—understood that Wilson was being tried solely based on the sexual

assault allegation. The jury found by its verdict that Wilson was guilty of trafficking

a child for sexual assault as stated in the indictment.

      The jury charge, which followed the language of the State’s abandonment of

the prostitution allegation, properly set out the law applicable to the case. See TEX.

CODE CRIM. PROC. art. 36.14. Consequently, there was no error in the jury charge.

And, even if there was error, Wilson was not harmed because the abandonment

limited the grounds on which the State could prove its case against him.

Accordingly, we overrule Wilson’s sole issue on appeal.




                                          –7–
                                CONCLUSION

      Having overruled Wilson’s sole issue on appeal, we affirm the trial court’s

judgment.



                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b).
200466F.U05




                                      –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LADARIAN DONELL WILSON,                      On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1775949-M.
No. 05-20-00466-CR          V.               Opinion delivered by Justice Partida-
                                             Kipness. Justices Myers and Carlyle
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered February 3, 2022




                                       –9–